 THE CHASE HOUSE, INC.611The Chase House, Inc. and Local 372. Child Care Di-vision, Service Employees International Union.AFL-CIO. Case 13 -C'A -17974February 7. 1979DECISION AND ORDERUpon a charge filed on August 22, 1978. by Local372, Child Care Division, Service Emploees Inter-national Union, AFL-CIO, herein called the Union.and duly served on The Chase House, Inc.. hereincalled Respondent. the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 13, issued a complaint and noticeof hearing on September 27. 1978, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting coin-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge. com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 28, 1978, fol-lowing a Board election in Case 13-RC-13784, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's emploeesin the unit found appropriate;: and that, commenc-ing on or about August 14, 1978. and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 10, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On November 1, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 29.1978. the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SumimaryJudgment should not be granted. Respondent filed amemorandum in opposition to the Motion for Sum-mary Judgment and thereafter counsel for the Gen-eral Counsel filed a response to Respondent's memo-I Official notice is taken of the retord in the represclll:lll, n pro.h edilil('.ise 13 R(' 13784. as the term "record" is defined In Sc, 1(2 6S and102 69ig) of he Board', Rules and Reculations. Series 8. 8. i .lnclnled See1. I ' E ,ir l..sleme si, //,1 .166 NlRB 938 1967. enfd 388 1 2d (d83 (4th('ir. 1968): (odel .4ge Btc'rla' ( .I,7 Nl RB 11 ( 19671 enfd 4 I 2d26 (5th ('r 1969); Intre l·(pe , v Pnl/,. 2t,9 } Supp s71(1)( \. I .',I-.le/t ('rp I4 NIRB 37X 11971, n 378 1967 1 1 h I ( c1 I ( xl 5 .9(d) ,of the NI R A. a, amended240 NLRB No. 79r;andum in opposition to the Motion for Summary.ideiment.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its memoran-duml in opposition to the General Counsel's Motionfor Summary Judgment. Respondent admits the fac-tual allegations made in the General Counsel's Mo-tion for Summary Judgment but denies that the unitis appropriate for collective bargaining, that it is anemploser engaged in commerce within the meaningof Section 2(6) and (7) of the Act. and that MargaretO'Neill has been a supervisor and, or agent of Re-spondent. Furthermore. Respondent asserts affirma-tively that Model Cities-CCUO, hereinafter ModelCities, an agency of the city of Chicago, controls Re-spondent's labor relations to the extent that it is pre-cluded from bargaining effectively with the Union:that findings contained in the underlying representa-tion proceeding. The Chase House, nc.. 235 NLRB792 (1978).2 were based on evidence not in the rec-ord; and that the Board improperly reopened the rec-ord in that prior representation proceeding.In her Motion for Summary Judgment. and in herresponse to Respondent's memorandum in opposi-tion to the Motion for Summary Judgment, counselfor the General Counsel contends that all issuesraised by Respondent were previously litigated anddecided b the Board in the prior representation pro-ceeding, that the pleadings raise no factual issues li-tigable in this proceeding. and that summary judg-ment is proper. We agree.3Review of the record, including that in the under-lying representation proceeding. Case 13-RC-13784.shows that on August 7, 1975. Local 372, Child CareDivision, Service Employees International Union.AFL-CIO. filed a petition seeking certification as thecollective-hargaining representative of certain em-ployees of Respondent. Following a hearing, andpursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedures. Series 8. as amended, the case wastransferred to the Board for decision. Subsequentl.\lMeilhers Pncilh and lurph' dIssenling cpaortl', See ,' ( ,,h.,,toll, , ( 4 ( ,,1Al4-/ ott .,, D ,' rt,.l ,t I .bderal Pt m,,/t. 235N 'B 77(. 1978). lelilhlcrs \M rph. mnl Pencie llj d sc linc ocpl.itel .id) ltllw, 11 ,,,i .l'- ( 1l1l1 l 4-~,1 l ...I o/ If , ,/l tl (i l. 215 \i [ RB1788 1 9'8) \ llembher Pencil,, .Ilad Murphl dlsenlige sipa.r.lclIn sievs of the fact that Respendenl admiT ii i .ans.cr ii le oni-pl.inlt Ithi snice ,1 or abohut Auust 14 14978 It hiis iled arid refused to]hbr in llcJllcoiels lI u ijhe Itc i 1/it 1 .ll C, C the lI.I-hlgiilllllllg rcprcenlal-IIC , i cliiloN \tcs. sAc agree li I he (ICiLeIr ( Insscl's IsLcrll,,ll tha.I theI" LiMIC \l.l r1.lrei ()'NC11IIs ll upcr'ilol ' I .ll (L , I1' 1 t \ cordim lllgs, 'Ic finlIt llill C 'Is.I ·r in c O [j hai ll l 1. 'ti fo ( lf he O111illlp iinlT H E C H A S E H O U S E .I N C .6 !.!. - 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board, sua sol,. remanded this case to the Re-gion to reopen the record.4A further hearing washeld on December 16, 1976, and the parties thereaf-ter filed additional briefs.Following the second hearing. the Board. on April7. 1978, issued a Decision and Direction of F[lec-tions,- concluding that the designated unit was ap-propriate for collective bargaining, that Respon-dent's relationship with the city of Chicago did notdeprive the Board of jurisdiction, and that the city ofChicago, acting through Model Cities, does not con-trol the labor relations at Respondent's Head Startfacilities to such a degree as to preclude Respondentfrom engaging in a meaningful collective relationshipwith the Petitioner.The designated unit was also found to be appropri-ate for purposes of collective bargaining in votinggroups (a) and (b) as set forth in the Board's Deci-sion and Direction of Elections of April 7 1978. asmodified by the Board's Order Amending Decisionand Direction of Elections of April 24. 1978. There-after, on June 20, 1978, an election was held. Thetally of ballots for voting group (a) showed that amajority of the professional employees wished to beincluded in a unit of nonprofessionals. with three em-ployees voting for inclusion and one employee votingagainst inclusion in the nonprofessional unit. The tal-ly of ballots for voting group (a) and (b) eflectedthat a majority of valid votes were cast for theUnion, with 18 employees voting for the Petitionerand 2 employees voting against.On June 28, 1978. the Regional Director issued aCertification of Representative certifying the Unionas the representative of Respondent's employees inthe unit found appropriate by the Board in its Deci-sion and Direction of Elections of April 7. 1978. Noobjections to conduct affecting the results of the elec-tion were filed.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatThis case was remanded long with ( il l Bsholl ,ir ( hli l I ( ,]ration Sole, Departmn rni t lldrll Prtal,tlll,. .lnd ) , i11g [1 ,dplld ' ( /..t,,un;.1ssyoniaon of Vfetrpoulthlan ( nitll ,, fn. 2. q,,,<235 NI.RB 792.See Pirrslrgh Plru' (Glas ( \ 1, IR B .313 1 .S 14. 162 141)Rules and Regul;lions of the Board. Scar 1 02 671f) anl 112 )(nc }an\ special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-I, litigable in this unfair labor practice proceeding.Accordingly. we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINI)IN(;S (): F(1iI It Bt SINiSS 01O RISPONL)tI.NThe record shows that The Chase House, Inc., isan Illinois nonprofit corporation engaged in the op-eration of three ead Start centers and a day carecenter. Respondent had gross annual revenues in ex-cess of $250,000 and purchased and received goodsand services valued in excess of $20,000 directly andindirectly from sources located outside the State ofIllinois.We find, on the basis of the foregoing, that Re-spondent is. and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.11 111 I.ABOR (RGA;^NIZAION INVOLV[)Local 372. Child Care Division, Service EmployeesInternational Union. AFL CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.IIl I t1i[ I NAIR ABOR PRAC(TICESA. The Repreventaltion ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All teachers, assistant teachers, teacher aides,social service, food service and clerical employ-ees employed at the Employer's child care cen-ters located at 211 South Ashland Avenue. 4550North Hermitage Avenue, 48 North Hoyne Ave-nue, and 1201 West Illth Place, Chicago, Illi-nois, excluding all managerial employees, super-visors, and guards as defined in the Act. THE CHASE HOUSE, INC.6132. The certificationOn June 20. 1978. a ma orit? of the employees ofRespondent in said unit. in a secret-hballot electionconducted under the supervision of the Regional I)i-rector for Region 13. designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employcesin said unit on June 28. 1978. and the Union contiln-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Rc.vpondenl'Sv RtlioallCommencing on or about August 14. 1978. and atall times thereater. the Union has requested Respon-dent to bargain collectively with it as the exclusl\ecollective-bargaining representative of all the m-ployees in the above-described unit. Commencing onor about August 14. 1978. and continuing at all timesthereafter to date. Respondent has refused, and con-tinues to refuse. to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceAugust 14, 1978, and at all times thereafter, refusedto bargain collectively with the Union as the eclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal. Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8a)(5) and (1) of theAct.IV. IHE if:F-ECL1 OFI tlL I NI AIR I. \B()R PR \( 1 ( I15 1t I)( OM1L:R(1The activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I. above, have a close, inti-mate. and substantial relationship to trade. traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V 1111 RMIl)Having found that Respondent has engaged in andis engaging in unfair labor practices within the meain-ing of Section 8(a)(5) and (I) of the Act. we shallorder that it cease and desist therefrom. and, uponrequest. bargain collectively with the .Union as theexclusive representative of all emplo\ees in the ap-propriate unit, and. if an understanding is reached.embody such understandingi ill a signed agreerment.In order to insure that the employees in thile appro-priate unllit will be accorded the services of their se-lected barga;ining agent for the period provided bylaw. we shall construe the intitial period of certificia-tion as beginning on the date Respondent commenec-es to bargain ill good faith with the Lnion itas therecognized bargaining representative in the appropri-ate unit. See IMar-Jac Poultryr C(ompanv, Inc.. 136N LR B 785 ( 1962): (ommerce Complant d h a Lamzarltotul. 140 NLRB 226. 229 (1962). enfd. 328 F.2d 600(5th Cir. 1964). cert. denied 379 U.S. 817: Burnret( ')n strttion (C)em/pan. 149 N LRB 1419, 1421 (1964).enfd. 350 .2d 57 (lOth Cir. 1965).The Board. upon the basis of the foregoing factsand the entire record, makes the following:Co(m ()N(I SlONS ()o L w1. Ihe (Chase [louse. Inc.. is an eploxer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Local 372. Child Care Division. Service Em-ployees International Union. AFL-CIO. is a labororganization within the meaning of Section 2(5) ofthe Act.3. All teachers. assistant teachers. teacher aides.social service, food service and clerical employeesemploed at the Employer's child care centers locat-ed at 21 I South Ashland Avenue. 4550 North Hermi-tage Avenue. 48 North Hoyne Avenue. and 1201West I lth Place, Chicago. Illinois. excluding allmanagerial employees. supervisors and guards as de-fined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since June 28. 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August i4. 1978. and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.'. B the aforesaid refusal to bargain, Respondenthas interfered with, restrained. and coerced and isinterfering withll restraining. and coercing, employeesin the exercise of the rights guaraniteed them in Sec-tion 7 of the Act. and hereb, has engaged in allnd isengagingil in unfair lbor practices ithin the mean iLngof Section 8t)( )1 of te Act.THE CHASE HOUSE. INC. 613... 614I>:('ISIONS OF NATIONA. LABOR RELATIONS BOARD7. 'Ihe aforesaid unfair labor practices are iunfalirlabor practices affecting comlmerce within the mea;n-ing of Section 2(6) and (7) of the Act.ORL)IRPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Chase Hlouse. Inc., Chicago. Illinois, its officers.agents, successors, and assigns. shall:1. Cease and desist from:(a) Refusing to bargain collectively concerninerates of pay, wages, hours, and other terms and con-ditions of employment with ocal 372. (Child ('areDivision, Service Employees International nion,AFL ('10, as the exclusive bargaining representativeof its employees in the aforesaid appropriate unit.(b) In any like or related manner interfering withrestraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay., wages, hours. and other termsand conditions of employment. and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its child care centers located at 211South Ashland Avenue, 4550 North Hermitage Ave-nue, 48 North Hoyne Avenue, and 1201 West I l IthPlace, Chicago, Illinois, copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region13, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to emplo-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced. or covered by any other mate-rial.(c) Notify the Regional Director for Region 13. inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.ME 1MB R PNi, i.o.() dissenting:I would not grant the General Counsel's Motionfor Summary Judgment for the reasons stated in mydissenting opinion ill the underlying representationcasc, 1/lc ('hll Housc, Inc.. 235 NLRB 792 (1978),Mi 11 1 R MI R'lIl dissenting:For the reasons set forth in my dissents in Catholic'Bishu o (hicao, 235 NLRB 776 (1978). and 7he('lha.'C ottue, Inc., 235 NLRB 792 (1978), 1 wouldnot assert jurisdiction over Respondent and thereforewould not grant the Motion for Summary Judgment.In tl c¢ei, thlat i, O)der s elnfori,,.cd h\ ailudgmncnl of a Inlted States( ll ,1 \pl',cal. Ithe l d, in hec i., ce reading "Posted bh Order of theNgth.on I bo l R .l it ,,ons Boaird" hl read P,,ted ursuant to a Judg-1.lcn the atled Stite ( ourt of Appeals iltforcijig an Order f theN it11 I [ 1thsl Rc ltllis ioardAPPENDIXNoiI I(' To E'.'ioYI:i-SPo()SL I) it) ORDIR ()I 1i1Ni;\I()NAI. LABOR() R.IAIIONS BOARDAn Agency of the United States GovernmentWi IIl sol refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Local372, hild ('are Division. Service Employees In-ternational Union. AFL -CIO as the exclusiverepresentative of the employees in the bargain-ing unit described below.WI will. ol in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wi wvi. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached. embody such understanding in a signedatgreement. The bargaining unit is:All teachers, assistant teachers. teacheraides, social service, food service and clericalemployees employed at the Employer's childcare centers located at 211 South Ashland Av-enue. 4550 North Hermitage Avenue, 48North Iloyne Avenue, and 1201 West IllthPlace. Chicago Illinois. excluding all manage-rial employees. supervisors. and guards as de-fined in the Act.1 I ( .XSl. ilot sI. IsN